Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 23, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  149126 & (22)(23)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  BANK OF NEW YORK MELLON TRUST                                                                                        Justices
  COMPANY,
           Plaintiff-Appellee,
  v                                                                  SC: 149126
                                                                     COA: 321236
                                                                     Ingham CC: 13-000970-AV
  MAURINE JONES and PRECIOUS JONES,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 17, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 23, 2014
         d0422
                                                                                Clerk